Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for Foreign Priority under 35 U.S.C. 119. The certified copy of parent Application No. JP-2020-061632, filed on March 30, 2020, has been filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “reception unit configured to receive from a user of the moving body an instruction that the task is to be executed for the moving body” in Claim 1.
A “processing unit configured to perform processing of generating an accommodation plan for the moving body when the moving body is accommodated in the accommodation area” in Claim 1.
a “required time acquisition unit configured to acquire required time when the task is executed for the moving body” in Claims 3-4.
a “stay time acquisition unit configured to acquire scheduled stay time for the moving body to stay in the accommodation area” in Claims 3-4.
The further limitation that “before the moving body approaches the accommodation area and when the moving body approaches the accommodation area, the reception unit can receive from the user the instruction that the task is to be executed for the moving” in claim 1.
The further limitation that “the processing unit generates the accommodation plan including the execution of the task if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area and the instruction that the task is to be executed for the moving body is received again when the moving body approaches the accommodation area” in claim 1.
The further limitation that “the processing unit generates the accommodation plan that does not include the execution of the task for the moving body if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area, but the instruction that the task is to be executed for the moving body is not received when the moving body approaches the accommodation area” in claim 2.
The further limitation that “the processing unit generates the accommodation plan including the execution of the task for the moving body when the required time is shorter than the scheduled stay time” in claim 3.
The further limitation that “the processing unit further performs processing of notifying the user of other tasks that can be executed within the scheduled stay time when the required time is longer than the scheduled stay time” in claim 4.
The further limitation that “the processing unit further performs processing of notifying a user of another moving body accommodated in the accommodation area or approaching the accommodation area that a reserved task can be executed if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area” in claim 5.
The further limitation that “the processing unit further performs processing of notifying the user of a task that can be executed in the accommodation area when the moving body approaches the accommodation area if the instruction that any task is to be executed is not received from the user before the moving body approaches the accommodation area” in claim 6.
The further limitation that “the processing unit further performs processing of temporarily stopping the moving body at a predetermined position” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claim 1, Claim 1 recites that “the accommodation area being an area capable of executing a predetermined task for the accommodated moving body” in the second and third lines of Claim 1. The common definition of “capable” having the ability or quality necessary to do or achieve a specified thing (i.e. having the capability of executing a task means that the task being executed is possible). Because the accommodation area is interpreted as a geographical area, like a parking lot (Specification ¶4), not a device capable of executing a task, the limitation of “the accommodation area being an area capable of executing a predetermined task for the accommodated moving body” is interpreted as requiring that the area enable, facilitate, not prohibit, or not be configured such that the predetermined task is impossible to be executed. Similarly, the phrase is interpreted as if state “the accommodation area being an area [where] executing a predetermined task for the accommodated moving body [is possible].”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation that "the processing unit further performs processing of notifying a user of another moving body accommodated in the accommodation area or approaching the accommodation area that a reserved task can be executed if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area.” Claim 1 recites “a user of the moving body an instruction that the task is to be executed for the moving body” in the fifth and sixth line of Claim 1. There is confusion as to the meaning of the condition of “if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area” in Claim 5. There is confusion as to whether “the user” of the last line of Claim 5 is referencing the “a user of another moving body” of Claim 5 or the “a user of the moving body” in Claim 1. Claim 5 recites that the “user of another moving body” sends a request for 
“a reserved task,” and Claim 1 recites that the “user of the moving body” sends a request for “a task.” Because the condition references whether or not “the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area” and the “reserved task” is received from the “user of another moving,” “the user” of the last line of Claim 5 could be referencing the “a user of another moving body” of Claim 5. However, the further condition of “when the moving body approaches the accommodation area” and specification ¶¶62-63, indicates that “the user” of the last line of Claim 5 could be referencing the “a user of the moving body” in Claim 1. Therefore, the meaning of the conditional language of Claim 5, “if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area,” is confusing and therefore ambiguous.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-7 recite a device (i.e. a machine or manufacture). Thus, each claim of Claims 1-7, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-7 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Independent Claim 1 recites an abstract idea, which is to:
“. . . manage an accommodation area capable of accommodating a moving body, the accommodation area being an area capable of executing a predetermined task for the accommodated moving body;”
“. . . receive from a user of the moving body an instruction that the task is to be executed for the moving body;” 
“perform processing of generating an accommodation plan for the moving body when the moving body is accommodated in the accommodation area;” 
“before the moving body approaches the accommodation area and when the moving body approaches the accommodation area, . . . receive from the user the instruction that the task is to be executed for the moving body;” and 
“. . . generates the accommodation plan including the execution of the task if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area and the instruction that the task is to be executed for the moving body is received again when the moving body approaches the accommodation area.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) managing an accommodation area, (2) receiving instructions for a task, and (3) generating an accommodation plan including executing the task, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. managing an area, receiving instructions, and generating a plan) and commercial or legal interactions (i.e. the requested task and execution of the task), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e. the “accommodation area management device,” “reception unit,” and “processing unit”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “accommodation area” and “moving body”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “accommodation area management device,” “reception unit,” and “processing unit” merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “moving body” generally links the abstract idea to a particular field of use (i.e. vehicle parking), MPEP 2106.05(h). The further limitations of the generic computer components being configured to manage an area, receive information, generate a plan, and execute a task are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The element of the “moving body” does not provide specific limitations to the abstract idea (i.e. organizing human activity by managing an accommodation area, communicating certain information, and creating a plan), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “accommodation area management device,” “reception unit,” “processing unit,” and “moving body” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-7 recite the abstract idea of claim 1, further comprising the abstract to:
“acquire required time when the task is executed for the moving body” (Claims 3-4);
“acquire scheduled stay time for the moving body to stay in the accommodation area” (Claims 3-4);
wherein, the abstract idea further:
“generates the accommodation plan that does not include the execution of the task for the moving body if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area, but the instruction that the task is to be executed for the moving body is not received when the moving body approaches the accommodation area” (Claim 2);
“generates the accommodation plan including the execution of the task for the moving body when the required time is shorter than the scheduled stay time” (Claim 3);
“performs processing of notifying the user of other tasks that can be executed within the scheduled stay time when the required time is longer than the scheduled stay time”  (Claim 4);
“performs processing of notifying a user of another moving body accommodated in the accommodation area or approaching the accommodation area that a reserved task can be executed if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area” (Claim 5);
“performs processing of notifying the user of a task that can be executed in the accommodation area when the moving body approaches the accommodation area if the instruction that any task is to be executed is not received from the user before the moving body approaches the accommodation area” (Claim 6); and
“performs processing of temporarily stopping the moving body at a predetermined position” (Claim 7).
Dependent Claims 2-7, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 2-7 fail to establish claims that are not directed to an abstract idea because the further limitations (1) limit the contents of the generated plan and (2) includes receiving a certain time and schedule, notifying the user of other tasks and moving bodies, and providing instructions to temporarily stop the moving body. The further elements of Claims 2-7 (i.e. the “required time acquisition unit” and “stay time acquisition unit”) fails to establish claims that are not directed to an abstract idea because the elements merely recite additional generic computer hardware (i.e. units configured to acquire time related information). The organization of the elements and limitations of Claims 2-7 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 2-7, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-7 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-7 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-7 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20170323565-A1 (Robert Bosch GMBH "Nordbruch").
Regarding Claim 1, Nordbruch discloses “An accommodation area management device configured to manage an accommodation area capable of accommodating a moving body, the accommodation area being an area capable of executing a predetermined task for the accommodated moving body,” (Abstract shows “A parking facility management server for a parking facility, including a communication interface, which is designed to receive a request via a communication network from a user of the communication network to carry out at least one vehicle-specific service for a vehicle in the parking facility, and a processor, which is designed to process the request, in order to check whether or not the at least one service may be carried out in the parking facility for the vehicle in accordance with the request, the processor being further designed to ascertain a response as a function of the check.” ¶22 shows “this is a service that is carried out in the parking facility.” ¶41 shows “According to one specific embodiment, a service installation is provided in the parking facility, which is designed to carry out a vehicle-specific service. The service installation may, for example, be a gas station or a repair shop, depending on the type of service. Multiple service installations are provided, for example, which are, in particular, identically or preferably variously designed. Embodiments in conjunction with one service installation apply analogously to multiple service installations and vice versa.”) “the accommodation area management device comprising:”
“a reception unit configured to receive from a user of the moving body an instruction that the task is to be executed for the moving body” (Fig. 3 and ¶71 show “Parking facility management server 101 includes a communication interface 103, which is designed to receive a request via a communication network from a user of the communication network for carrying out at least one vehicle-specific service for a vehicle in the parking facility.); and 
“a processing unit configured to perform processing of generating an accommodation plan for the moving body when the moving body is accommodated in the accommodation area” (Fig. 3 and ¶¶72-73 show “Parking facility management server 101 includes a processor 105, which is designed to process the request, in order to check whether or not the at least one service may be carried out in the parking facility for the vehicle in accordance with the request. Processor 105 is also designed to ascertain a response as a function of the check. Communication interface 103 is designed to transmit the response back to the user via the communication network. Processor 105 is also designed to plan and to coordinate the carrying out of the services in the event of a positive response that at least one service may be carried out.”), wherein: 
“before the moving body approaches the accommodation area and when the moving body approaches the accommodation area, the reception unit can receive from the user the instruction that the task is to be executed for the moving body” (¶¶53-54 show that the request may be received before arriving at the parking lot (i.e. in advance) and/or upon arrival (i.e. “when approaching the accommodation area”). See also ¶56); and 
the processing unit generates the accommodation plan including the execution of the task if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area and the instruction that the task is to be executed for the moving body is received again when the moving body approaches the accommodation area” (¶56 shows “The specific embodiments regarding a point in time of a receipt of the request cited above may be combined with one another. Thus, this means, in particular, that requests are received, i.e., are placed already in advance and/or at the drop-off location and/or during the parking time.” Therefore, ¶56 shows “that requests are received . . . in advance and . . . at the drop-off location . . . ,” alternative to “in advance . . . or at the drop-off location . . . .” The “or” scenario of ¶56 would only require a single request, whereas the “and” scenario of ¶56 would require both requests.).
Regarding Claim 3, Nordbruch teaches “The accommodation area management device according to claim 1,” as discussed above. Nordbruch further teaches “a required time acquisition unit configured to acquire required time when the task is executed for the moving body; and a stay time acquisition unit configured to acquire scheduled stay time for the moving body to stay in the accommodation area, wherein the processing unit generates the accommodation plan including the execution of the task for the moving body when the required time is shorter than the scheduled stay time” (¶22 shows “Thus, for a driver, the carrying out of the vehicle-specific service in the parking facility in this case means no unnecessary loss of time. Namely, as long as the driver of the vehicle does not need his/her vehicle, i.e., parks it in the parking facility, services or vehicle-specific services may be carried out without the driver having to be burdened by carrying them out. ¶23 shows “The checking according to one specific embodiment includes a check whether or not the service may be carried out during the intended parking duration or parking time of the vehicle and/or in a remaining parking time of the vehicle.” Therefore, in order for “[t]he checking [to include] a check [of] whether or not the service may be carried out during the intended parking duration,” the parking facility management server 101 must have acquired (1) the time required to perform the task and (2) the intended parking duration. Further, the required time must be shorter than the intended parking duration. See also ¶¶81-89.).
Regarding Claim 7, Nordbruch teaches “The accommodation area management device according to claim 1,” as discussed above. Nordbruch further teaches that “the processing unit further performs processing of temporarily stopping the moving body at a predetermined position” (¶25 shows “During fully-automated or fully automatic (autonomous) valet parking, a vehicle is parked by its driver at a drop-off location or drop-off position, for example, in front of a parking facility and from that point, the vehicle drives itself, i.e., autonomously or remotely-controlled, into a parking position or into a parking spot and from there back again to the drop-off location. During this operation, the driver may, but is not required to, remain in the vehicle.” ¶29 shows “A drop-off position or a drop-off location within the meaning of the present invention is a position, at which a driver of the vehicle may park his/her vehicle for an autonomous or remotely-controlled parking operation and from which he/she may pick up his/her vehicle again at a later point in time.” The broadest reasonable interpretation of “the processing unit further performs processing of temporarily stopping the moving body at a predetermined position” covers including the temporary stop at the drop-off location in the generated accommodation plan. See also ¶36.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US-20170323565-A1 (Robert Bosch GMBH "Nordbruch") in view of US-20190043356-A1 (“Subramanya”).
Regarding Claim 2, Nordbruch teaches “The accommodation area management device according to claim 1,” as discussed above. Nordbruch further teaches that “the processing unit generates the accommodation plan that does not include the execution of the task for the moving body if . . . the instruction that the task is to be executed for the moving body is not received when the moving body approaches the accommodation area” (¶56 shows “The specific embodiments regarding a point in time of a receipt of the request cited above may be combined with one another. Thus, this means, in particular, that requests are received, i.e., are placed already in advance and/or at the drop-off location and/or during the parking time.” Therefore, ¶56 shows “that requests are received . . . in advance and . . . at the drop-off location . . . ,” alternative to “in advance . . . or at the drop-off location . . . .” The “or” scenario of ¶56 would only require a single request, whereas the “and” scenario of ¶56 would require both requests. Fig. 2 shows that without receiving a request the check and plan are not carried out.). Nordbruch does not teach that “the processing unit generates the accommodation plan that does not include the execution of the task for the moving body if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area, but the instruction that the task is to be executed for the moving body is not received when the moving body approaches the accommodation area.”
Subramanya teaches that “the processing unit generates the accommodation plan that does not include the execution of the task for the moving body if the instruction that the task is to be executed for the moving body is received before the moving body approaches the accommodation area, but the instruction that the task is to be executed for the moving body is not received when the moving body approaches the accommodation area” (¶39 shows “While in-vehicle devices as disclosed may solve the problem of locating and identifying a vehicle in a parking space, in-vehicle devices are sometimes expensive and it is not always possible to have the devices in all vehicles. In cases when a vehicle pulls into a reserved space without an in-vehicle device to communicate with the sensor or the reservations indicator, the correct vehicle may be verified once it has pulled into a space by asking the actual reservation holder to confirm if they pulled into the space. While this is an extra step, this may be done by transmitting a message to the reservation holder and asking the user to confirm via a user device, but it is also possible to instruct the reservation holder ahead of time to proactively confirm upon their arrival.” Therefore, ¶39 teaches that upon arrival the user must confirm the reservation submitted prior to arrival. Fig. 11 shows that vehicle initial request occurs before confirmation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subramanya with Nordbruch because Subramanya teaches that verifying and confirming the identity of a reservation holder further enables parking management to be automated which better serves the parker (¶¶5-7) and Nordbruch teaches that automatic parking management and service of vehicle during parking better improves experience of the park by the parker not “having to be burdened by carrying them out” (¶22). Thus, combining Subramanya with Nordbruch furthers the interest taught in Nordbruch, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 5, Nordbruch teaches “The accommodation area management device according to claim 1,” as discussed above. Nordbruch further teaches that “the processing unit further performs processing of notifying a user of another moving body accommodated in the accommodation area or approaching the accommodation area that a reserved task can be executed if the instruction that the reserved task is to be executed is not received from the user . . .” (¶¶22-23, ¶75, and ¶¶81-89 shows that the system sends a response if the service can be carried out within the parking time. ¶37 shows “According to one specific embodiment, it is provided that in the event of a negative response, that at least one service cannot be carried out, this response is also transmitted to the user via the communication network.” Therefore, Nordbruch teaches that the user is notified if the service is or is not available. ¶43 shows “According to one specific embodiment, it is provided that the planning and coordinating include a check whether or not a service installation is available to carry out the at least one service, the processor being designed to ascertain the setpoint trajectory as a function of the check whether or not the service installation is available. ¶45 shows “The fact that the service installation is available means, in particular, that the service installation is able to carry out the service. The fact that the service installation is not available means, in particular, that the service installation is unable to carry out the service, for example, because it is occupied or is closed.” Therefore, Nordbruch teaches that in determining if the service is or is not available, the system checks to see if the service station is (or ‘will be’ for future service) occupied by another vehicle (i.e. has another reservation been received).).
Nordbruch does not teach that “the processing unit further performs processing of notifying a user of another moving body accommodated in the accommodation area or approaching the accommodation area that a reserved task can be executed if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area.  
Subramanya teaches that “[a reservation does not exist] if the instruction that the reserved task is to be executed is not received from the user when the moving body approaches the accommodation area” (¶39 shows “While in-vehicle devices as disclosed may solve the problem of locating and identifying a vehicle in a parking space, in-vehicle devices are sometimes expensive and it is not always possible to have the devices in all vehicles. In cases when a vehicle pulls into a reserved space without an in-vehicle device to communicate with the sensor or the reservations indicator, the correct vehicle may be verified once it has pulled into a space by asking the actual reservation holder to confirm if they pulled into the space. While this is an extra step, this may be done by transmitting a message to the reservation holder and asking the user to confirm via a user device, but it is also possible to instruct the reservation holder ahead of time to proactively confirm upon their arrival.” Therefore, ¶39 teaches that upon arrival the user must confirm the reservation submitted prior to arrival in order for the reservation to be effective. Fig. 11 shows that vehicle initial request occurs before confirmation. See also ¶35.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Subramanya with Nordbruch because Subramanya teaches that verifying and confirming the identity of a reservation holder further enables parking management to be automated which better serves the parker (¶¶5-7) and Nordbruch teaches that automatic parking management and service of vehicle during parking better improves experience of the park by the parker not “having to be burdened by carrying them out” (¶22). Thus, combining Subramanya with Nordbruch furthers the interest taught in Nordbruch, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US-20170323565-A1 (Robert Bosch GMBH "Nordbruch") in view of US-20130218761-A1 (“Kwasny”). Nordbruch teaches “The accommodation area management device according to claim 1,” as discussed above. Nordbruch further teaches “a required time acquisition unit configured to acquire required time when the task is executed for the moving body; and a stay time acquisition unit configured to acquire scheduled stay time for the moving body to stay in the accommodation area” (¶22 shows “Thus, for a driver, the carrying out of the vehicle-specific service in the parking facility in this case means no unnecessary loss of time. Namely, as long as the driver of the vehicle does not need his/her vehicle, i.e., parks it in the parking facility, services or vehicle-specific services may be carried out without the driver having to be burdened by carrying them out. ¶23 shows “The checking according to one specific embodiment includes a check whether or not the service may be carried out during the intended parking duration or parking time of the vehicle and/or in a remaining parking time of the vehicle.” Therefore, in order for “[t]he checking [to include] a check [of] whether or not the service may be carried out during the intended parking duration,” the parking facility management server 101 must have acquired (1) the time required to perform the task and (2) the intended parking duration. Further, the required time must be shorter than the intended parking duration. See also ¶¶81-89.), “wherein the processing unit further performs processing of notifying the user of other tasks that can be executed within the scheduled stay time . . .” (¶¶59-60 and ¶¶92-93 show that upon detection of a problem discovered as the service is being carried out, the user is notified, the notification including a request as to whether or not the problem is to be remedied. ¶55-56 show that a request for service can be received after the vehicle has already been parked. Fig. 2 and ¶75 shows that after receiving the request, a check is performed to determine whether or not the service can be provided. ¶¶22-23 and ¶¶81-89 show that apart of the check is to determine if the service can be completed before the end of the scheduled stay. See also ¶37 and ¶¶43-45.), “wherein the processing unit further performs processing of notifying the user . . . when the required time is longer than the scheduled stay time” (¶37 shows “According to one specific embodiment, it is provided that in the event of a negative response, that at least one service cannot be carried out, this response is also transmitted to the user via the communication network.”). Nordbruch does not teach that “the processing unit further performs processing of notifying the user of other tasks that can be executed within the scheduled stay time . . . .”
Kwasny teaches that “the processing unit further performs processing of notifying the user of other tasks that can be executed within the scheduled stay time . . . .” ¶31 shows “Another significant advantage of the present invention is that the facility can, through its associated vendors, offer other car improvement products during the time period that the vehicle is in the shop. Those could include new windshield wiper blades, tires and other consumables. Again, this functionality is built into the website for the mutual benefit of the user, the facility and the vendor, all as part of the concierge experience to the user.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kwasny with Nordbruch because Kwasny teaches that the system, including offering additional services, “assist its customers in navigating the repair process by offering more of a full service, concierge style experience to them” (¶5) and Nordbruch teaches that automatic parking management and service of vehicle during parking better improves experience of the park by the parker not “having to be burdened by carrying them out” (¶22). Thus, combining Kwasny with Nordbruch furthers the interest taught in Nordbruch, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US-20170323565-A1 (Robert Bosch GMBH "Nordbruch") in view of US-20070136110-A1 (“Presley”).
Regarding Claim 6, Nordbruch teaches “The accommodation area management device according to claim 1,” as discussed above. Nordbruch further teaches that “the processing unit further performs processing of notifying the user of a task that can be executed in the accommodation area when the moving body approaches the accommodation area” (¶¶22-23, ¶75, and ¶¶81-89 shows that the system sends a response if the service can be carried out within the parking time.) and “[a reservation can be made] if the instruction that any task is to be executed is . . . received from the user before the moving body approaches the accommodation area” ((¶¶53-54 show that the request may be received before arriving at the parking lot (i.e. in advance) and/or upon arrival (i.e. “when approaching the accommodation area”). See also ¶56).
Nordbruch does not teach that “the processing unit further performs processing of notifying the user of a task that can be executed in the accommodation area when the moving body approaches the accommodation area if the instruction that any task is to be executed is not received from the user before the moving body approaches the accommodation area.  
Presley teaches that “the processing unit further performs processing of notifying the user of a task that can be executed . . . if [a reservation] is not received from the user before [arriving]” (¶16 shows “Call ahead and walk-in customers are entered into the scheduling screen by entering the customer's name, number of persons in the party, and time and date of arrival.” ¶20 shows “The central hosting station comprises a receiver for receiving signals from the tables and/or monitoring device assigned to one or more designated users. Once a signal is received from an identified table and/or monitoring devices assigned to one or more designated users the software processes the signal and notifies the host/hostess of the identified table's activity. The host/hostess can thereby determine that customers have been seated at the identified table or that the table is now free and will be available for seating shortly. The host/hostess thereafter marks the table as seated or empty.” Therefore, Presley teaches that customers without a reservation will be notified if the task (i.e. being seated) can be executed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Presley with Nordbruch because Presley teaches that optimizing a system that enables a service to be provides to both reservation and non-reservation customers better optimizes efficiency of the the resource and the customer’s time (¶¶3-9) and Nordbruch teaches that automatic parking management and service of vehicle during parking better improves experience of the park by the parker not “having to be burdened by carrying them out” (¶22). Thus, combining Presley with Nordbruch furthers the interest taught in Nordbruch, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20190050783-A1 (“Gutierrez Sanchez”) shows “A system and method for automatic time tracking, more specifically, for controlling and optimizing the workflow, repair, maintenance and location of vehicles at a repair shop and/or authorized dealer, operates by calculating the proximity of the operator to the vehicle, thus optimizing the process affected by bottlenecks, fulfillment of repair processes, workload of the shop, efficiency, need for spare parts and communication with the owner of the vehicle for authorization” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628